DETAILED ACTION
	This action is in response to the above application filed on 03/09/2020. Claims 1-13 and 23-31 are examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 9 and 11 are objected to because of the following informalities: 
In claim 9, “the first set of parameters” should be changed to “the first set of operational parameters” and “the second set of parameters” should be changed to “the second set of operational parameters”.
In claim 11, “the first set of parameters” should be changed to “the first set of operational parameters” and “the second set of parameters” should be changed to “the second set of operational parameters”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5 recites “ann enhanced mode of operation” in line 2 and “provide certain enhanced operation” in line 3. It is unclear how one of ordinary skill in the art would determine an “enhanced operation” and what modes of operation would be considered as satisfying this limitation. 
Claim 10 recites “parameters” in line 1. It is unclear if “parameters” is referring to the first set of operational parameters, the second set of operational parameters, both, or additional parameters. For the purpose of examination, “parameters” is interpreted to mean both the first and second set of operational parameters previously recited.
Claim 23 recites “dynamically select operational parameters” in lines 7-8. It is unclear if “operational parameters” is referring to the first set of operational parameters, the second set of operational parameters, both, or additional operation parameters. For the purpose of examination, “operational parameters” is interpreted to mean both the first and second set of operational parameters previously recited.
Claim 25 recites the first operating motion is “generally the same” as the second operating motion.  It is unclear what operating motions would be considered “generally the same” as no metric has been provided for determine similarities between operating motions.
Claim 28 recites “the transversal motion” in line 2. There is insufficient antecedent basis for this limitation in the claims. As best understood by examiner and for the purpose of examination, claim 28 is interpreted as intending to depend from claim 27, which recites a transversal motion, instead of claim 24 as currently written.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-13, 23-26, 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boukhny et al. (US 2005/0267504).
Regarding claim 1, Boukhny discloses a method for controlling an ultrasonically driven handpiece (112’, FIG 25, paragraph [0116]) for use in an ocular surgical procedure (Paragraph [0044]), comprising: operating the ultrasonically driven handpiece in a first tip displacement mode (Longitudinal mode or torsional mode, paragraphs [0006] and [0116]) according to a first set of operational parameters (frequencies or drive signal or power level or duty cycle or on time or off time, paragraphs [0116], [0121], [0013], [0017] and [0087]); and enabling a user to alter the ultrasonically driven 
Boukhny does not explicitly disclose wherein said enabling comprises the user being enabled to dynamically select operational parameters for the first tip displacement mode relative to the second tip displacement mode.
However, Boukhny teaches in an alternative embodiment that an operational parameter (Power or duty cycle) can be dynamically altered (By changing position of the foot pedal, FIG 10, paragraph 0087]) thus selecting the first set of operational parameters relative to the second set of operational parameters such that an increase in the first set corresponds to a decrease in the second set (FIG 10, increasing a first mode of the duty cycle of the power pulse decreases the second mode). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foot pedal position to alter the frequency input instead of the power input, as taught by the embodiment of FIG 10, for the purpose of controlling a different operational parameter in response to a dynamic selection, thereby providing a means to switch back and forth between a first and second mode as disclosed in paragraph [0116].
Regarding claim 2, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1. Boukhny further discloses the first tip displacement mode comprises longitudinal motion (Longitudinal mode, paragraphs [0006] and [0116]) and the second tip displacement mode comprises non-longitudinal motion (Torsional mode, paragraphs [0006] and [0116]). 
Regarding claim 3, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1. Boukhny further discloses the first tip displacement mode and the second tip displacement mode both comprise longitudinal motion (Paragraphs [0118-0120], both modes can comprise at least some longitudinal component). 
Regarding claim 4, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1. Boukhny further discloses the first tip displacement mode and the second tip displacement mode both comprise non-longitudinal motion (Paragraphs [0116-0120], both modes can comprise at least some torsional component).
Regarding claim 5, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1.
Boukhny is silent regarding said user being able to dynamically select operational parameters comprises the user being able to engage an enhanced mode of operation to provide certain enhanced operation in at least one tip displacement mode.
However, Boukhny does teach in a different embodiment, a mechanism for measuring vacuum values and dynamically enabling alteration of an operational parameter based on the vacuum values measured (Paragraph [0010, 0051-0053, 0070, and 0119-0120]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foot pedal input of the device with the vacuum sensing mechanism, for the purpose of altering the tip displacement mode based on a ocular surgical related parameter to select the best mode for a given treatment environment. Measuring vacuum values and dynamically enabling alteration of an operational parameter based on the vacuum values measured is interpreted as an “enhanced mode of operation” in light of the specification of the present invention which discloses “enhanced operation” as monitoring vacuum levels to identify an occlusion and altering the operation of the tip as a result.
Regarding claim 8, Boukhny discloses the invention substantially as claimed, as set forth above for claim 2. Boukhny as modified further discloses said enabling comprises providing the user with a footpedal configured to interface with the ultrasonically driven handpiece (foot pedal or foot switch, paragraph [0004], [0027], [0028] and [0092]) enabling the user to dynamically select longitudinal motion parameters relative to non-longitudinal motion parameters by engaging the footpedal (By changing position of the foot pedal, FIG 10, paragraph 0087]).
Regarding claim 9, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1. Boukhny as modified further discloses that increasing the first set of parameters causes a resultant decrease in the second set of parameters (FIG 10, as time spent in one mode increases, the time spent in the other mode decreases). 
Regarding claim 10, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1. Boukhny as modified further discloses the parameters comprise at least one from a group including power level, on time, off time, duty cycle, pulse rate, and frequency (The device as modified discloses the operational parameter is frequency). 
Regarding claim 11, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1. Boukhny as modified further discloses dynamically selecting the first set of parameters relative to the second set of parameters comprises varying the ratio of time allocated to longitudinal cutting relative to non-longitudinal cutting (FIG 10, paragraphs [0116], [0121]; the time spent in each mode is varied in response to the positon of the foot pedal).   
Regarding claim 12, Boukhny discloses the invention substantially as claimed, as set forth above for claim 11. Boukhny as modified further discloses that varying the ratio of time comprises increasing time allocated to longitudinal operation while proportionally decreasing time allocated to non-longitudinal operation (FIG 10 shows that as the amount of time spent in one mode increases, the time spent in the second mode decreases). 
Regarding claim 13, Boukhny discloses the invention substantially as claimed, as set forth above for claim 11. Boukhny as modified further discloses varying the ratio of time comprises a decrease in time allocated to longitudinal operation while proportionally increasing time allocated to non-longitudinal operation (FIG 10 shows that as the amount of time spent in one mode decreases, the time spent in the second mode increases).
Regarding claim 23, Boukhny discloses a method for controlling an ultrasonically driven handpiece (112’, FIG 25, paragraph [0116]) for use in an ocular surgical procedure (Paragraph [0044]), comprising: operating the ultrasonically driven handpiece in a first operating motion (Longitudinal mode or torsional mode, paragraphs [0006] and [0116]) according to a first set of operational parameters (frequencies or drive signal or power level or duty cycle or on time or off time, paragraphs [0116], [0121], [0013], [0017] and [0087]); and enabling a user to alter the ultrasonically driven handpiece using a switching apparatus (foot pedal or foot switch, paragraph [0004], [0027], [0028] and [0092]) to employ a second operating motion (Torsional mode or longitudinal mode, paragraph [0116]) using a second set of operational parameters (frequencies or drive signal or power level or duty cycle or on time or off time, paragraphs [0116], [0121], [0014], [0017] and [0084]).
Boukhny does not explicitly disclose wherein said enabling comprises the user being enabled to dynamically select operational parameters for the first operating motion relative to the second operating motion via the switching apparatus.
However, Boukhny teaches in an alternative embodiment that an operational parameter (Power or duty cycle) can be dynamically altered via a switching apparatus (By changing position of the foot pedal, FIG 10, paragraph 0087]) thus selecting the first operational parameter relative to the second parameter such that an increase in the first operational parameter corresponds to a decrease in the second operational parameter (FIG 10, increasing a first mode of the duty cycle of the power pulse decreases the second mode). 

Regarding claim 24, Boukhny discloses the invention substantially as claimed, as set forth above for claim 23. Boukhny further discloses the first operating motion is a longitudinal motion (Paragraphs [0006] and [0116]) and the second operating motion is a non-longitudinal motion (Torsional oscillation/mode, paragraphs [0006 and 0116]).
Regarding claim 25, Boukhny discloses the invention substantially as claimed, as set forth above for claim 23. Boukhny further discloses the first operating motion is generally the same as the second operating motion (Paragraphs [0118-0120], both modes can comprise at least some longitudinal component, which is interpreted as generally the same).
Regarding claim 26, Boukhny discloses the invention substantially as claimed, as set forth above for claim 23. Boukhny further discloses the first operating motion is a non-longitudinal motion and the second operating motion is also non-longitudinal (Paragraphs [0116-0120], both modes can comprise at least some torsional component).
Regarding claim 29, Boukhny discloses the invention substantially as claimed, as set forth above for claim 23. Boukhny as modified further discloses said switching apparatus comprises a footpedal enageable by the user (foot pedal or foot switch, paragraph [0004], [0027], [0028] and [0092]) and configured to interface with the phacoemulsification surgical instrument enabling the user to dynamically select longitudinal motion parameters relative to non-longitudinal motion parameters (By changing position of the foot pedal, FIG 10, paragraph 0087]).
Regarding claim 30, Boukhny discloses the invention substantially as claimed, as set forth above for claim 23. Boukhny as modified further discloses motion parameters comprise at least one from a group including power level, frequency (The device as modified discloses the operational parameter is frequency), and vacuum. 
Regarding claim 31, Boukhny discloses the invention substantially as claimed, as set forth above for claim 24. Boukhny further discloses the non-longitudinal motion comprises a torsional motion (Paragraphs [0006] and [0116]). 
Claims 6, 7, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boukhny et al. (US 2005/0267504 A1) further in view of Balamuth (US 3,526,219).
Regarding claim 6, Boukhny discloses the invention substantially as claimed, as set forth above for claim 2. 
Boukhny is silent regarding said non-longitudinal motion comprises a transversal motion.
However, Balamuth teaches a method for ultrasonically removing tissue in eye (col. 1, lines 5-17), in which a tool output can be transverse vibration, compressional vibration, flexural vibrations or torsional vibrations or even combinations of the vibrations (col. 5, lines 28-39) for the purpose of removing tissues of different compliant materials in various locations of a patient’s body using a transversal motion as desired by an operator.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second tip displacement mode of Boukhny by providing it with a transversal motion, as taught by Balamuth, in order to remove tissues of different compliant materials in various locations of a patient’s body using a transversal motion as desired by an operator.
Regarding claim 7, Boukhny/Balamuth discloses the invention substantially as claimed, as set forth above for claim 6. The device as modified by Balamuth further discloses the longitudinal motion is interleaved with the transversal motion (Balamuth – col. 5, lines 28-39). 
Regarding claim 27, Boukhny discloses the invention substantially as claimed, as set forth above for claim 24. 
Boukhny is silent regarding said non-longitudinal motion comprising a transversal motion.
However, Balamuth teaches a method for ultrasonically removing tissue in eye (col. 1, lines 5-17), in which a tool output can be transverse vibration, compressional vibration, flexural vibrations or torsional vibrations or even combinations of the vibrations (col. 5, lines 28-39) for the purpose of removing tissues of different compliant materials in various locations of a patient’s body as desired by an operator.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second operating motion of Boukhny by providing it with a transversal motion, as taught by Balamuth, in order to remove tissues of different compliant materials in various locations of a patient’s body using a transversal motion as desired by an operator.
Regarding claim 28, Boukhny discloses the invention substantially as claimed, as set forth above for claim 27. The device as modified by Balamuth further discloses that the longitudinal motion is interleaved with the transversal motion (Balamuth – col. 5, lines 28-39). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771